Citation Nr: 1040360	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a nose disability.

4.  Entitlement to a compensable evaluation for residuals of a 
right inguinal herniorrhaphy and hydrocelectomy, prior to 
February 13, 2009.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right inguinal herniorrhaphy and hydrocelectomy, 
and right ilioinguinal neurectomy, from February 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 
1975.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the service connection claims on appeal, 
and continued the previously assigned noncompensable evaluation 
for the Veteran's service-connected postoperative residuals of a 
right inguinal hernia.  In a December 2009 rating decision, the 
RO increased the evaluation for the Veteran's service-connected 
postoperative residuals of a right inguinal hernia to 10 percent, 
effective February 13, 2009.  As the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, this claim remains in controversy since less than the 
maximum benefit available was awarded.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

With respect to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a right foot disability, the RO considered the 
Veteran's previously denied claim on the merits de novo.  
However, the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review the 
RO's preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  Therefore, such issue has been 
recharacterized as that which is found on the coversheet of the 
decision.  In this regard, the Board notes that although the 
statement of the case (SOC) issued to the Veteran and his 
representative contained the applicable law pertaining to 
finality, it did not contain the provisions of 38 U.S.C.A. § 5108 
and 38 C.F.R. § 3.156 pertaining to new and material evidence to 
reopen the claim.  Nevertheless, the Veteran was not prejudiced 
in this regard as the text of the SOC explicitly advised the 
Veteran of the new and material evidence which, if received, 
would serve to reopen the claim.  Also, as outlined below, VCAA 
notice was additionally provided in this regard in July 2005.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  By a rating decision in March 1988, the RO determined that 
new and material evidence had not been received to reopen a claim 
for entitlement to service connection for a right foot 
disability.  The Veteran was notified of his right to appeal, but 
a timely appeal was not filed.

2.  Evidence added to the record since the March 1988 rating 
decision considered in conjunction with the record as a whole, is 
new, relates to an unestablished fact necessary to substantiate 
the Veteran's claim, but does not raise a reasonable possibility 
of substantiating the Veteran's claim.

3.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the Veteran's 
low back disability, to include arthritis, is the result of any 
incident of service.

4.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the Veteran 
has a current chronic nose disability.

5.  For the period prior to February 13, 2009, the competent 
clinical evidence of record was suggestive of postoperative 
recurrence of the right inguinal hernia, without reoperation, 
with an asymptomatic scar.

6.  For the period from February 13, 2009, the competent clinical 
evidence of record demonstrates that the Veteran's residuals of a 
right inguinal herniorrhaphy and hydrocelectomy, and right 
ilioinguinal neurectomy, are manifested by complete paralysis of 
the ilio-inguinal nerve, and an asymptomatic scar, but not 
productive of a recurrent hernia.


CONCLUSIONS OF LAW

1.  The RO's decision of March 1988 which determined that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for a right foot disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen the 
Veteran's claim for entitlement to service connection for a right 
foot disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  A low back disability, to include arthritis, was not incurred 
in, or aggravated by, active service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  A chronic nose disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

5.  For the period prior to February 13, 2009, the criteria for a 
10 percent evaluation for residuals of a right inguinal 
herniorrhaphy and hydrocelectomy have been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, 4.124, 4.124a, Diagnostic Code 7338 
(2009).

6.  For the period from February 13, 2009, the criteria for an 
evaluation in excess of 10 percent for residuals of a right 
inguinal herniorrhaphy and hydrocelectomy, and right ilioinguinal 
neurectomy, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.114, 4.124, 4.124a, Diagnostic Codes 7338, 8730 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued a 
decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, the 
Secretary must look at the bases for the denial in the prior 
decision and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  
Further, in providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an element 
where the claimant initially failed to submit any competent 
evidence; (2) evidence on an element where the previously 
submitted evidence was found to be insufficient; (3) evidence on 
an element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an evidentiary 
presumption had been rebutted; or (4) some combination or 
variation of the above three situations.  "New" evidence would 
be considered new only if it had not been submitted previously to 
VA and was neither "cumulative nor redundant" of evidence 
already in the record.  

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ), issued VCAA notice letters to the appellant 
in July 2005, November 2005, November 2006, and January 2009 that 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence and notified that a disability rating and effective date 
will be assigned in event of award of any benefit sought per 
Dingess/Hartman.  The Veteran was also informed of what new and 
material evidence could be submitted to reopen his claim for 
service connection for a right foot disability, what type of 
evidence would qualify as "new" evidence, and per the 
requirements set forth in Kent, specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish the claim that was found 
insufficient in the previous denial.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, complete VCAA notification was not achieved until 
after the initial AOJ adjudication of the claims.  Nevertheless, 
the Court in Pelegrini noted that such requirement did not render 
a rating decision promulgated prior to providing the veteran full 
VCAA notice void ab initio, which in turn would nullify the 
notice of disagreement and substantive appeal filed by the 
veteran.  In other words, Pelegrini specifically noted that there 
was no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing 
of any VCAA notice letter was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  Not only has the appellant been 
provided with every opportunity to submit evidence and argument 
in support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, private and VA treatment 
records, and reports of VA examination.  Additionally, the claims 
file contains the Veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

VA examinations and opinions with respect to the issues on appeal 
were obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained in this case are more 
than adequate, as they are based on detailed and thorough 
physical examinations, and information pertinent to the rating 
criteria was solicited by the VA examiner.  The examiners also 
provided well-supported rationales for their opinions.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination and opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.


Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2009).  When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2009), a 
final decision by the RO may not thereafter be reopened and 
allowed, in the absence of clear and unmistakable error (CUE), 
except as provided by 38 U.S.C.A. § 5108, which indicates that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), in the absence of CUE, and absent the submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.105.

Under applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  The Veteran filed his claim to reopen in June 2005.  
Therefore, the Board finds that the post August 29, 2001 standard 
of review should be applied.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in, 
or aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

1.  New and Material Evidence to Reopen-Right Foot

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for a right foot disability.  In a November 1987 
rating decision, the RO denied the Veteran's claim for 
entitlement to service connection for a right foot disability on 
the basis that the evidence did not demonstrate that the Veteran 
had an actual right foot problem at that time.  No appeal was 
taken from that determination, and there has been no allegation 
of CUE in that regard.  As such, it is final.  38 U.S.C.A. 
§ 7105.  In a March 1988 rating decision, the RO, after the 
receipt of a February 1988 doctor's statement, confirmed its 
November 1987 denial.  No appeal was taken from that 
determination, and there has been no allegation of CUE in that 
regard.  As such, it is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the March 1988 RO denial 
included the Veteran's service treatment records which show that 
the Veteran was treated on several occasions for callouses on his 
right foot as well as pain in the tarsal region of the right 
foot.  X-rays taken in service described arthritic changes in the 
talar navicular region.  Post-service treatment records, included 
a February 1988 private physician's statement of clinical finding 
of hammertoes in 1979, and a September 1987 VA examination report 
which showed no functional abnormality in the right foot, with no 
objective findings of tenderness although an x-ray revealed a 
small exostosis in the right foot area.

The evidence  received since the final March 1988 RO decision 
includes VA outpatient treatment records showing complaints of, 
and treatment for, a painful right foot dorsal exostosis of the 
first met-cunieform joint and a painful bunion deformity of the 
first metacarpophalangeal joint.   The evidence also includes a 
December 2005 VA examination report in which the examiner, after 
an examination of the Veteran and a review of his claims file, 
opined that it was not at least as likely as not that the 
Veteran's right foot exostosis and bunion was related to the 
calluses and warts that were treated in the military service.  
The cited rationale was that the warts and calluses were fully 
treated in the military service and dissolved, were not known to 
cause exostosis and bunions, and the Veteran had begun having  
bunion and exostosis ten years prior, "fully 20 years after 
treatment for the warts and calluses." 

This additional evidence is new because it was not of record at 
the time of the prior final RO denial in March 1988.  Further, 
this evidence relates to an unestablished fact necessary to 
substantiate the claim, namely whether the Veteran's current 
right foot disability is related to his in-service right foot 
symptomatology.  However, this evidence, particularly the 
December 2005 VA medical opinion, in which the examiner opined 
that the Veteran's current right foot disability was not as 
likely as not etiologically related to his in-service right foot 
symptomatology, is not material because when considered by 
itself, or with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claim.

Further, with respect to the statements of the Veteran, the Board 
acknowledges that he is competent to provide statements as to his 
observations.  However, while statements of a Veteran are 
presumed credible for the purpose of establishing new and 
material evidence, the Veteran is not competent to offer an 
opinion as to a medical diagnosis or medical causation.  As such, 
the additional statements by the Veteran while new, are not 
material evidence.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(lay assertions, even if new, still would not be material 
evidence); Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(implicitly holding that if lay assertions of medical causation 
will not suffice initially to establish a plausible basis for the 
claim, then it necessarily follows that such assertions cannot 
serve as a predicate to reopen a claim).  

Accordingly, the Board finds that new and material evidence has 
not been received to reopen the Veteran's claim for service 
connection for a right foot disability.

2.  Service Connection

A.  Low Back Disability

The Veteran asserts that service connection is warranted for a 
low back disability. In order to establish service connection on 
a nonpresumptive direct-incurrence basis, there must be evidence 
of a current disability, an in-service injury or disease, and a 
nexus between the current disability and in-service injury or 
disease.  With respect to a current disability, the record 
demonstrates that the Veteran has complained of, and been treated 
(including a lumbar laminectomy) for a low back disability that 
has been variously diagnosed as lumbosacral strain, lumbar 
spondylosis, lumbar stenosis, and/or degenerative disc disease.  
With respect to an in-service injury or disease, the Veteran's 
service treatment records show that the Veteran complained of 
experiencing back pain in 1975.   Additionally, the Veteran's 
November 1975 separation examination report shows that he 
reported a history of recurrent back pain. 

However, no competent clinical evidence of record establishes 
that the Veteran's current low back disability is etiologically 
related to his in-service back symptomatology.  Indeed, a 
December 2005 VA examiner, after an examination of the Veteran 
and a review of his claims file, opined that it was not at least 
as likely as not that the Veteran's current back pain was related 
to his in-service back spasm.  The rationale for such opinion was 
that, "treatment for low back pain dissolved in the military 
service... low back pain recurred 10 years ago and four years ago 
it got worse after lifting a stove and a refrigerator."  
Therefore, in the absence of any evidence to the contrary, the 
Board finds that the Veteran is not entitled to a grant of 
service connection for his low back disability on a direct-
incurrence basis.

In order to establish service connection on a presumptive basis, 
the Veteran's arthritis must have become manifest to a degree of 
10 percent or more within one year from the date of termination 
of his period of service.  In this case, there is no evidence 
that the Veteran's current arthritis was manifested to a 
compensable degree within one year of his 1975 separation from 
service.  Therefore, the Board finds that the preponderance of 
the evidence is against a grant of service connection on a 
presumptive basis.

In conclusion, although the Veteran asserts that his current low 
back disability is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experienced low back symptomology in service 
and continues to experience low back symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds 
that the Veteran's assertions as to continuity of symptomatology 
are less than credible as, in a March 1982 statement, more 
contemporaneous to service, the Veteran reported that he had 
worked 12 hours a day in snow for the Postal Service.  On private 
evaluation in March 1991, the Veteran reported that he had been 
injured in January 1991 while loading produce, and that he had 
injured his back the previous fall while on the job.  The Board 
finds the negative evidence of record, including the December 
2005 VA examination report, is of greater probative value than 
the Veteran's statements in support of his claim.  Accordingly, 
the Board finds that the record does not contain competent 
clinical evidence, or competent and credible lay evidence, of 
record to establish that the Veteran has a current low back 
disability as a result of his service.  The Board has considered 
the doctrine of giving the benefit of the doubt to the Veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2009), but does not find that the evidence is of such 
approximate balance as to warrant its application.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a low back 
disability, and the claim must be denied.

B.  Nose

The Veteran asserts that service connection is warranted for a 
nose disability.   In terms of an in-service injury or disease, 
the Veteran's service treatment records are silent for complaints 
of, or treatment for, a nose disability.  Indeed, the Veteran's 
November 1975 separation report of medical examination shows that 
he denied a history of ear, nose, or throat trouble.  The 
examiner from such examination also reported that the Veteran's 
nose was normal.  

With respect to a current disability, the record is also silent 
for complaints of, or treatment for a nose disability.  
Therefore, as the evidence of record does not demonstrate that 
the Veteran has a currently diagnosed chronic nose disability, 
the Board concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that 
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability and in the absence of proof of a present disability 
there can be no valid claim.  Thus, although the Veteran asserts 
that he has a current nose disability that is related to service, 
the negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the Veteran 
has a current nose disability that is related to his active 
military service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a nose disability. The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. 
§ 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.



3.  Increased Rating-Residuals of Right Inguinal Herniorrhaphy 
and Hydrocelectomy with Right Ilio-Inguinal Neurectomy

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history. 38 
C.F.R. § 4.2, 4.41 (2009). An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment. 38 C.F.R. § 4.10 (2009).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Court has held that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made. Hart v. Mansfield, 21 Vet. App. 
505 (2007). Upon award of service connection, separate 
compensable evaluations may be assigned for separate periods of 
time if such distinct periods are shown by the competent evidence 
of record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1) (2009).

The Veteran asserts that an increased evaluation is warranted for 
his residuals of a right inguinal herniorrhaphy and 
hydrocelectomy.  At the outset, the Board notes that the Veteran 
filed his claim for an increased evaluation for his service-
connected residuals of a right inguinal herniorrhaphy and 
hydrocelectomy on June 6, 2005.  Therefore, the rating period for 
consideration on appeal begins June 6, 2004, one year prior to 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  The 
record reflects that in December 2009, the RO assigned the 
Veteran's disability a 10 percent evaluation effective February 
13, 2009.  Therefore, the analysis below will address both 
periods.

A.  Prior to February 13, 2009

For the period prior to February 13, 2009, the Veteran's right 
hernia disability has been rated as noncompensable (0%) under 38 
C.F.R. § 4.114, Diagnostic Code 7338, which pertains to an 
inguinal hernia.  Under this section, a noncompensable evaluation 
is warranted for an inguinal hernia not operated, but remediable; 
or when small, reducible, or without true hernia protrusion.  

In order to achieve the next highest, 10 percent evaluation, the 
evidence must show a postoperative recurrent hernia, readily 
reducible and well supported by a truss or belt. A 30 percent 
evaluation is in order for a small, postoperative recurrent or 
unoperated irremediable, inguinal hernia, not well supported by 
truss or not readily reducible.  A 60 percent evaluation is 
assigned for a large postoperative and recurrent inguinal hernia, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 10 percent is added for 
bilateral involvement, provided the second hernia is compensable.  
This means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, if 
the latter is of compensable degree.

In this case, the Board finds that the evidence of record does 
show that the Veteran is entitled to a 10 percent evaluation for 
the period prior to February 13, 2009.  The record shows that in 
December 2005, the Veteran underwent a VA examination to 
determine the severity of the postoperative residuals of his 
right inguinal hernia.  At that time, the examiner reported that 
there was a surgical scar on the right groin which was nontender 
and hardly visible.  There were no residuals or recurrence of the 
Veteran's status post right inguinal hernia repair although the 
Veteran had reported a history of edematous swelling.  However, a 
February 10, 2009 VA outpatient treatment record shows that the 
Veteran was seen in the emergency department on February 4, 2009 
for right groin pain, that an abdominal/pelvic CT scan taken at 
that time was read as the Veteran having a recurrent right 
inguinal hernia that was without evidence of incarceration, and 
that the plan was to pursue conservative management of it.  The 
February 10, 2009 VA outpatient treatment record also shows that 
on follow-up later that date, the Veteran again complained of 
pain that was worse, and elected to undergo an operative repair.  
On physical examination, the examiner reported that the Veteran 
was exquisitely tender over the area of the external inguinal 
ring, but no bulge was palpated, and there was no inguinal 
lymphadenopathy or left inguinal hernia. 

In weighing the clinical evidence of record for this period, the 
Board finds that a 10 percent evaluation for the residuals of a 
right inguinal herniorrhaphy and hydrocelectomy under Diagnostic 
Code 7338 is warranted throughout the period prior to February 
13, 2009.  In this regard, the evidence contained findings 
suggestive of recurrence of the hernia during this time.  Indeed, 
on February 4, 2009, the Veteran decided to pursue conservative 
management of a recurrent right inguinal hernia.  It was not 
until February 10, 2009, that the Veteran elected to proceed with 
an operative repair of his hernia, which later occurred on 
February 13, 2009.  Although the December 2005 VA examiner 
reported there were no residuals or recurrence of the right 
inguinal hernia at that time, it was noted that the Veteran had a 
history of edematous swelling of the area, and that the Veteran 
reported the hernia currently swelled at times such that he was 
given medication therefor.  Therefore, the Board finds that the 
Veteran's disability more closely approximates the criteria for a 
10 percent evaluation under Diagnostic Code 7338 throughout the 
rating period prior to February 13, 2009. 

The Board also observes that the December 2005 VA examination 
report shows that the Veteran has a non-tender, hardly visible 
surgical scar on the right groin.  
However, there is no competent medical evidence indicating that 
the Veteran meets any of the criteria for a compensable 
evaluation under 38 C.F.R. § 4.118 Diagnostic Code 7803, 7804, or 
7805 (2009), which pertain to scars.  Indeed as noted above, he 
the objective examination does not reflect that the scar is 
superficial, poorly nourished, with repeated ulceration, tender 
and painful on objective demonstration, or unstable.  There are 
also no objective findings of limitation of function.  Therefore, 
a preponderance of the evidence is against compensable 
evaluations under any applicable diagnostic code pertaining to 
scars.

In conclusion, the Board finds that the evidence supports a 10 
percent evaluation and no higher during the period prior to 
February 13, 2009.  Further, although the Board finds the Veteran 
credible in reporting his symptoms, such are consistent with the 
10 percent rating assigned herein.  Therefore, based on the 
medical evidence of record, the Board concludes that throughout 
the rating period on appeal, the Veteran's overall disability 
picture more nearly approximates the criteria for the herein 
assigned 10 percent evaluation.  

B.  From February 13, 2009

For the period from February 13, 2009, the Veteran's residuals of 
a right inguinal herniorrhaphy and hydrocelectomy, and right 
ilioinguinal neurectomy, have been assigned a 10 percent 
evaluation for severe to complete paralysis under Diagnostic Code 
8530, which pertains to ilio- inguinal nerve paralysis.  Because 
this is the maximum available schedular evaluation under this 
section, a higher evaluation is not available under Diagnostic 
Code 8530.
 
The Board also finds that the Veteran is not entitled to a 
separate compensable evaluation under Diagnostic Code 7338, which 
pertains to inguinal hernias.  As noted above, in order to 
achieve a compensable 10 percent evaluation under Diagnostic Code 
7338, the evidence must show a postoperative recurrent hernia, 
readily reducible and well supported by a truss or belt.  
However, although the evidence of record shows that on February 
13, 2009, the Veteran underwent right inguinal exploratory 
surgery for a recurrent right inguinal hernia, the evidence does 
not show that a recurrent hernia was identified.  Indeed, the 
February 13, 2009 VA operative report noted that the right 
inguinal exploration revealed no obvious hernia sac.  There was a 
finding of an ilioinguinal nerve involved in scar tissue.  
Further, on VA examination in December 2009, the examiner 
reported that there was no evidence of any further recurrence of 
an inguinal hernia.  Therefore, because there is no medical 
evidence of a recurrent right inguinal hernia after the Veteran's 
February 2009 right inguinal exploration surgery, the Board finds 
that the preponderance of the evidence is against a compensable 
separate evaluation under Diagnostic Code 7338. 

The record shows that the Veteran has scarring as a result of his 
right inguinal surgical exploration.  However, there is also no 
competent medical evidence indicating that the Veteran meets any 
of the criteria for a compensable evaluation under Diagnostic 
Code 7803, 7804, or 7805.  Indeed, the December 2009 VA examiner 
only described the scar as being thin.  The objective examination 
does not reflect that the scar is superficial, poorly nourished, 
with repeated ulceration, tender and painful on objective 
demonstration, or unstable.  There are also no objective findings 
of limitation of function.  Therefore, a preponderance of the 
evidence is against compensable evaluations under any applicable 
diagnostic code pertaining to scars. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent at any 
time during the period from February 13, 2009.  Although the 
Veteran asserts that he is entitled to an increased evaluation 
for his service-connected residuals of a right inguinal 
herniorrhaphy and hydrocelectomy, and right ilioinguinal 
neurectomy, he is not a licensed medical practitioner and is not 
competent to offer medical opinions.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, although the Board finds the Veteran credible in 
reporting his symptoms, such are consistent with the current 10 
percent rating.  Therefore, based on the medical evidence of 
record, the Board concludes that throughout the rating period on 
appeal, the Veteran's overall disability picture more nearly 
approximates the criteria for the currently assigned 10 percent 
evaluation.  As a result, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 10 percent 
for the Veteran's residuals of a right herniorrhaphy and 
hydrocelectomy, and right ilioinguinal neurectomy, at any time 
during the period from February 13, 2009, a staged rating is not 
warranted, and the claim must be denied.


Extraschedular Consideration

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude the 
use of the regular rating schedule.  38 C.F.R. § 3.321 (2009).




ORDER
New and material evidence has not been received to reopen a claim 
of entitlement to service connection for a right foot disability.

Entitlement to service connection for a low back disability is 
denied

Entitlement to service connection for a nose disability is 
denied.

Entitlement to a 10 percent evaluation for residuals of a right 
inguinal herniorrhaphy and hydrocelectomy prior to February 13, 
2009, is granted, subjective to applicable law governing the 
award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right inguinal herniorrhaphy and hydrocelectomy, 
and right ilioinguinal neurectomy, from February 13, 2009, is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


